Name: Commission Implementing Regulation (EU) NoÃ 278/2014 of 19Ã March 2014 amending Regulation (EU) NoÃ 185/2010 as regards clarification, harmonisation and simplification of the use of explosive trace detection Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy;  chemistry
 Date Published: nan

 20.3.2014 EN Official Journal of the European Union L 82/3 COMMISSION IMPLEMENTING REGULATION (EU) No 278/2014 of 19 March 2014 amending Regulation (EU) No 185/2010 as regards clarification, harmonisation and simplification of the use of explosive trace detection (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) Experience with the implementation of Commission Regulation (EU) No 185/2010 of (2) has shown the need for revision of the implementing modalities of the common basic standards for the use of Explosive Trace Detection (ETD) techniques. (2) The specific aviation security measures for the use of ETD should be clarified, harmonised or simplified in order to improve legal clarity, standardize the common interpretation of the legislation and further ensure the best implementation of the common basic standards on aviation security. (3) The amendments concern measures describing the permitted use of ETD in relation to the screening of passengers, persons other than passengers, cabin baggage, hold baggage, cargo, mail, in-flight supplies and airport supplies and technical requirements for ETD security equipment. (4) Regulation (EU) No 185/2010 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (OJ L 55, 5.3.2010, p. 1). ANNEX 1. Chapter 4 is amended as follows: (a) Point 4.1.1.2 is replaced by the following: 4.1.1.2. Passengers shall be screened by at least one of the following methods: (a) hand search; (b) walk-through metal detection equipment (WTMD); (c) explosive detection dogs; (d) explosive trace detection (ETD) equipment; (e) security scanners which do not use ionising radiation; (f) ETD equipment combined with hand held metal detection (HHMD) equipment. Where the screener cannot determine whether or not the passenger is carrying prohibited articles, the passenger shall be denied access to security restricted areas or rescreened to the screeners satisfaction. (b) Point 4.1.1.9 is replaced by the following: 4.1.1.9 Explosive detection dogs and ETD equipment may only be used as a supplementary means of screening. (c) Point 4.1.2.3 is replaced by the following: 4.1.2.3 Cabin baggage shall be screened by at least one of the following methods: (a) a hand search; (b) x-ray equipment; (c) explosive detection systems (EDS) equipment; (d) explosive detection dogs in combination with point (a); (e) ETD equipment. Where the screener cannot determine whether or not the cabin baggage contains any prohibited articles, it shall be rejected or rescreened to the screeners satisfaction. 2. Chapter 6 is amended as follows: (a) The following points 6.2.1.5 and 6.2.1.6 are added: 6.2.1.5 Cargo and mail shall be screened by at least one of the following methods in accordance with Attachment 6-J: (a) hand search; (b) x-ray equipment; (c) EDS equipment; (d) explosive detection dogs (EDD); (e) ETD equipment; (f) visual check; (g) metal detection equipment (MDE). Where the screener cannot determine whether or not the cargo or mail contains any prohibited articles, it shall be rejected or rescreened to the screeners satisfaction. 6.2.1.6 The following means or method may be applied only where it is not possible to apply any of the other means or methods specified in point 6.2.1.5 owing to the nature of the consignment: other appropriate security controls, if agreed by the appropriate authority and notified to the Commission. 3. Chapter 8 is amended as follows: (a) The following point 8.1.2.3 is added: 8.1.2.3 The following means or method of screening, either individually or in combination, shall be applied: (a) visual check; (b) hand search; (c) x-ray equipment; (d) EDS equipment; (e) ETD equipment in combination with point (a); (f) explosive detection dogs in combination with point (a). Where the screener cannot determine whether or not the item contains any prohibited articles, it shall be rejected or rescreened to the screeners satisfaction. 4. Chapter 9 is amended as follows: (a) The following point 9.1.2.3 is added: 9.1.2.3 The following means or method of screening, either individually or in combination, shall be applied: (a) visual check; (b) hand search; (c) x-ray equipment; (d) EDS equipment; (e) ETD equipment in combination with point (a); (f) explosive detection dogs in combination with point (a). Where the screener cannot determine whether or not the item contains any prohibited articles, it shall be rejected or rescreened to the screeners satisfaction. 5. Chapter 12 is amended as follows: (a) The following point 12.0.3 is added: 12.0.3 Equipment manufacturers shall provide a concept of operations and equipment shall be used in accordance with it. (b) Point 12.6 is replaced by the following: 12.6 EXPLOSIVE TRACE DETECTION (ETD) EQUIPMENT 12.6.1 ETD equipment shall be able to collect and analyse trace levels of particles or vapour from contaminated surfaces, or the contents of baggage or consignments, and indicate, by means of an alarm, the presence of explosives. For the purpose of screening, it shall meet the following requirements: (a) Consumables shall not be used beyond the recommendations of the manufacturer of the consumable or if the performance of the consumable appears to have deteriorated through use (b) ETD equipment shall only be used in an environment for which the equipment has been approved for use There shall be standards for ETD set for particulate and vapour sampling. Detailed requirements on these standards are laid down in a separate classified Commission Decision. (c) The following points 12.6.2 and 12.6.3 are added: 12.6.2 The standard for ETD equipment that uses particulate sampling shall apply to ETD equipment deployed from 1 September 2014. 12.6.3 The appropriate authority may permit ETD equipment not certified to comply with attachment 12-L that was deployed before 1 July 2014 and uses particulate sampling to continue to be used until 1 July 2020 at the latest.